Exhibit 10.3

Amendment No. 1 to Employment Agreement

          This Amendment No. ] to the Employment Agreement dated June 26, 2004
(the “Agreement”) between Deerfield Capital Management LLC (“DCM”) and Luke
Knecht (“Employee”) is dated August 18, 2006. Capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Agreement.

          In consideration of DCM’s continued employment of Employee and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, DCM and Employee hereby agree to amend the Agreement as
follows:

          1. Term.

          

          (a) The introductory language of Section I and the first sentence of
Section 1 (a) of the Agreement are deleted in their entirety and replaced with
the following:

          “1. Employment. Deerfield hereby continues to employ Employee as
Senior Managing Director, Chief Operating Officer, and Chief Risk Officer.
Employee hereby agrees to continue such employment and agrees to perform the
duties and responsibilities hereunder in accordance with the terms and
conditions hereinafter set forth.

          (a) Term. The term of Employee’s employment under this Agreement began
on July 22, 2004 and shall conclude on July 22, 2009, unless sooner terminated
according to Section 3 (the “Term”).”

          (b) The brackets and the footnote in Section 1 (b) of the agreement
are deleted in their entirety.

              2. Base Salary. Section 2(a) of the Agreement is deleted in its
entirety and replaced with the following:                 “(a) Base Salary. From
and after August 5, 2005, Employee shall receive a base salary of no less than
$400,000 per year (the “Base  Salary”), payable in accordance with the payroll
practices of Deerfield as in effect from time to time.”               3. Bonus.
The text of Section 2(b) of the Agreement beginning with “; provided, however”
is deleted in its entirety and replaced with the following:                 “.
Notwithstanding the foregoing, with respect to each fiscal year completed during
the Term, commencing with the 2006 fiscal year, Employee’s total bonus(es) for
each such year shall be no less than $375,000 (the “Guaranteed Bonus”). If this
Agreement is not renewed or otherwise extended after July 22,2009, Employee
shall receive a pro-rated Guaranteed Bonus for 2009, in the amount of $208,561.”

 

--------------------------------------------------------------------------------




          

4. Termination.

          (a) Section 3(a)(i) of the Agreement is amended to replace both
occurrences of the phrase “the day preceding the third anniversary of the
Effective Date” with “July 21, 2009”.

          (b) Section 3(a)(ii)(A) of the Agreement is amended to replace the
phrase “the third anniversary of the Effective Date” with “July 22, 2009” and
Section 3(a)(ii)(B) is deleted in its entirely and replaced with the following:
“Deerfield shall pay to Employee the Guaranteed Bonus in accordance with the
normal payroll and bonus payment practices of Deerfield, but in no event later
than 90 days following the end of the relevant fiscal period.” Section 3(a)(ii)
is also amended by adding the following sentence after the end of the first
sentence: “(For the avoidance of doubt, if such termination occurs in 2009,
Employee shall receive a pro-rated portion of the Guaranteed Bonus.)”

          (c) Section 3(b)(ii)(B) of the Agreement is amended to change
“commission” to “admission to or conviction”.

          (d) Section 3(b)(ii)(C) of the Agreement is amended to add “and known
to Employee” after the phrase “applicable to Employee”.

          (e) Section 3(b)(ii)(D) of the Agreement is amended to add “provided
such policies are known to employee” after the phrase “applicable to Employee”.

          (f) Section 3(b)(ii)(G) of the Agreement is amended to add
“materially” after the phrase “determined to be” and to change “discretion” to
“judgment”.

          (g) Section 3(c) of the Agreement is amended to add the following at
the end of the second sentence: “,and the pro-rated portion of the Guaranteed
Bonus specified in Section 2(b) for the year in which the termination occurs.”

5. Non-Competition.

          (a) Section 6(a) of the Agreement is amended:

                

          (i) to replace all three occurrences of the phrase “the day preceding
the third anniversary of the Effective Date” with “July 21, 2009”; and

          (ii) to replace each occurrence of the phrase “the third anniversary
of the Effective Date” other than the three occurrences referenced in Section
6(a) above with “July 22, 2009”.

                (b) Section 6(b)(v) of the Agreement is amended to add the
following to the beginning of said section: “if Employee is terminated with
Cause,”.

 

 

 

--------------------------------------------------------------------------------




          6. Except as expressly amended herein, all terms and provisions of the
Agreement shall remain in full force and effect.

          The parties have executed this Amendment No. 1 to Employment Agreement
as of the date set forth above.

         /s/ Luke Knecht                                         Luke Knecht  
Deerfield Capital Management LLC         By:      /s/ Gregory
Sachs                           Name:     Gregory Sachs                         
  Title:     CEO                                            


--------------------------------------------------------------------------------